The Chancellor

said, that he would make the rule, that the power of the Court might he inquired into ; hut' that he should not now decide, whether the plaintiffs would be entitled to an attachment in case no cause should be shewn; but that it was very clear, the sheriffs were liable to the action of the plaintiffs at common law, and although there were many cases in which sheriffs might be attached; yet, whether these were of that description would be left open to investigation.
The rule was made, returnable to the next term*